PRATT, J.
The provision in the policies for forfeiture in case of nonpayment of premiums was for the benefit of the company, and could be waived. The evidence of waiver was properly submitted to the jury, and the verdict was justified by the evidence. The acts of the agents from which waiver was implied were within the scope of the duties of the agents, and their legal effect does not depend upon the contract between the parties.
The objection of no insurable interest has no validity. One may insure his own life, and the policy, when issued, will be valid in the hands of the assignee. In the case at bar the person insured made the application, and caused the policy to be issued in favor of the plaintiff. In legal effect, that was the same as if issued,to the person whose life was insured, and by her assigned. The assignment was eliminated,—nothing more. The objection of no insurable interest is somewhat ungracious, after the company, with full knowledge of the facts, has accepted the premiums, and in the present case cannot prevail. All concur.